DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5, 7, 9, 10-17 of U.S. Patent No. 11,178,386 and over claims 2-5, 6& 7, 8-14-17  of U.S. Patent No.  10,944,959  in view of Powers et al (US 10,163,271 and hereafter referred “Powers”).


Claim 1 of the instant application corresponds to
Claim 1 of 11,178,386
Claim 1 of US 10,944,959
A method comprising:
receiving, from a first image capture system, a set of images each comprising an image timestamp, the set of images captured by the first image capture system as the first image capture system is moved through an environment; 















generating an estimated camera path of a second image capture system representative of movement through the environment based on a set of video frames captured by the second image capture system; 





associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the set of video frames; and





displaying one or more of the set of images within a three-dimensional rendering of the environment.
A method comprising: 
receiving, from a first image capture system, a set of images each comprising an image timestamp, the images captured by the first image capture system as the first image capture system is moved through an environment; 













generating an estimated camera path of a second image capture system representative of movement through the environment, the estimated camera path specifying positions of frames of video captured by the second image capture system relative to one or more reference points; and 
associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the frames of video captured by the second image capture system.
A method comprising: 
receiving, from a mobile device comprising a first camera, a plurality of images each comprising an image timestamp, the images captured by the first camera of the mobile device as the mobile device is moved through an environment; 
receiving, from a video capture system, a video comprising a sequence of frames, each frame associated with a frame timestamp, the video recorded by a second camera of the video capture system as the video capture system is moved through the environment; 
generating an estimated camera path of the video capture system representative of the movement of the video capture system through the environment, the estimated camera path specifying, for frames in the sequence of frames, a position of the frames relative to one or more reference points; and 
associating the images of the plurality of images with locations along the estimated camera path based on the image timestamps captured by the first camera and the frame timestamps captured by the video capture system.


	The instant application’s “displaying one or more of the set of images within a three-dimensional rendering of the environment” is an additional limitation.  Powers discloses displaying one or more of the set of images within a three-dimensional rendering of the environment (Figure 5, Figure 6, 3D virtual representation ).  Therefore it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 11,178,386 and U.S. Patent No.  10,944,959   to include the missing limitation in order to allow a user to have better view/visual quality of a physical environment (Column 2, lines 55-60) as disclosed by Powers.

Claims 2-9, 11-14, 16-18 of the instant application corresponds to claims 2-5, 7, 9, 10-17 of US 11,178,386  and to claims 2-5, 6& 7, 8-14-17 US 10944959 respectively.

Regarding Claim 15 and 20, the instant application’s “wherein displaying the one or more of the set of images comprises: simultaneously displaying a first image captured at a first time and a second image captured at a second time, wherein the first image and the second image are associated with a same location” is an additional limitation.  Powers discloses wherein displaying the one or more of the set of images comprises: simultaneously displaying a first image captured at a first time and a second image captured at a second time, wherein the first image and the second image are associated with a same location (Figure 5, Figure 6, 608, 610). Therefore it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 11,178,386 and U.S. Patent No.  10,944,959   to include the missing limitation in order to allow a user to have better view/visual quality of a physical environment (Column 2, lines 55-60) as disclosed by Powers.

Claim 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,178,386 and claim 1 U.S. Patent No.  10,944,959   in view of Powers  and Mildrew et al (US 10,139,985 and hereafter referred “Mildrew”).

Claim 10 of the instant application corresponds to
Claim 10 of US 11,178,386
Claim 10 of US 10,944,959
A method comprising:
receiving, from a first image capture system, a set of images each comprising an image timestamp, the set of images captured by the first image capture system as the first image capture system is moved through an environment; 















generating an estimated camera path of a second image capture system representative of movement through the environment based on a set of video frames captured by the second image capture system; 





associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the set of video frames; and





displaying one or more of the set of images within a three-dimensional rendering of the environment.
A method comprising: 
receiving, from a first image capture system, a set of images each comprising an image timestamp, the images captured by the first image capture system as the first image capture system is moved through an environment; 













generating an estimated camera path of a second image capture system representative of movement through the environment, the estimated camera path specifying positions of frames of video captured by the second image capture system relative to one or more reference points; and 
associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the frames of video captured by the second image capture system.
A method comprising: 
receiving, from a mobile device comprising a first camera, a plurality of images each comprising an image timestamp, the images captured by the first camera of the mobile device as the mobile device is moved through an environment; 
receiving, from a video capture system, a video comprising a sequence of frames, each frame associated with a frame timestamp, the video recorded by a second camera of the video capture system as the video capture system is moved through the environment; 
generating an estimated camera path of the video capture system representative of the movement of the video capture system through the environment, the estimated camera path specifying, for frames in the sequence of frames, a position of the frames relative to one or more reference points; and 
associating the images of the plurality of images with locations along the estimated camera path based on the image timestamps captured by the first camera and the frame timestamps captured by the video capture system.
7. The method of claim 1, wherein the estimated camera path is further based on an obtained floorplan of the environment, the floorplan specifying positions of a plurality of physical features in the environment.  



8. The method of claim 7, wherein the estimated camera path is used to generate an immersive model of the environment, the immersive model: specifying, for each video frame captured by the second image capture system, a location of the video frame within the floorplan and at least one route vector defining a spatial distance between the video frame and at least one of the other video frames of the video; and specifying, for each image captured by the first image capture system, a location of the image within one of the video frames.  
9. The method of claim 8, further comprising: receiving a comment associated with one of the images, the comment comprising text authored by a user; and associating the comment with the image in the immersive model.  
10. The method of claim 9, wherein the comment is displayed when the image is displayed within the three-dimensional rendering of the environment.  
8. The method of claim 1, wherein the estimated camera path of the video capture system is further based on an obtained floorplan of the environment, the floorplan specifying positions of a plurality of physical features in the environment.
9. The method of claim 8, wherein the estimated camera path is used to generate an immersive model of the environment, the immersive model: specifying, for each frame in the sequence of frames, a location of the frame within the floorplan and at least one route vector defining a spatial distance between the frame and at least one of the other frames in the sequence of frames; and specifying, for each image received from the mobile device, a location of the image within one of the frames.




10. The method of claim 9, further comprising: receiving a comment associated an image, the comment comprising text authored by a user; and associating the comment with the image in the immersive model.

8. The method of claim 1, wherein the estimated camera path is further based on an obtained floorplan of the environment, the floorplan specifying positions of a plurality of physical features in the environment.

9. The method of claim 8, wherein the estimated camera path is used to generate an immersive model of the environment, the immersive model: specifying, for each frame of video captured by the second image capture system, a location of the frame within the floorplan and at least one route vector defining a spatial distance between the frame and at least one of the other frames of the video; and specifying, for each image captured by the first image capture system, a location of the image within one of the frames of the video.




10. The method of claim 9, further comprising: receiving a comment associated with one of the images, the comment comprising text authored by a user; and associating the comment with the image in the immersive model.




	The instant application’s “displaying one or more of the set of images within a three-dimensional rendering of the environment and wherein the comment is displayed when the image is displayed within the three-dimensional rendering of the environment,”  are additional limitations.  The instant application’s “system comprising a processor; and a non-transitory computer readable storage medium comprising computer program instructions that when executed by the processor” are additional limitations. Powers discloses displaying one or more of the set of images within a three-dimensional rendering of the environment (Figure 5, Figure 6, 3D virtual representation), system a processor; and a non-transitory computer readable storage medium comprising computer program instructions that when executed by the processor (Figure 2).  Mildrew discloses wherein the comment is displayed when the image is displayed within the three-dimensional rendering of the environment (Column 23, lines 14-40).  Therefore it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 11,178,386 and U.S. Patent No.  10,944,959   to include the missing limitation in order to allow a user to have better view/visual quality of a physical environment (Column 2, lines 55-60) as disclosed by Powers and to allow a user to have comments reviewing or discussing the objects (Column 23, lines 14-40) as disclosed by Mildrew.
Claims 19 of the instant application corresponds to claims 10 of US 11,178,386  and to claims 10 US 10944959 respectively.  See rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



December 15, 2022